DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,668,407, 9,532,502, 10,653,059. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the broadly claimed elements as set forth in the current pending application are also stated in Patent No. 9,668,407, 9,532,502 and 10,653,059.  They
are not patentably distinct from each other because both set forth a sickle drive with a
rotary disk having an eccentric element (94 and 114 connected to a drive arm (92 and
92) then to a pivot element (102 and 102) to drive the sickle assembly.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 is dependent on itself.  It has been examined as if dependent on claim 11.  Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-15, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weichel (UK1222774) in view of Nagashima et al. (4,866,921 (“Nagashima”).


Regarding claim 1, Weichel teaches a sickle drive for an agricultural harvester comprising: a first eccentric element (off set axis attached to 15) for rotation eccentrically about a first rotational axis (15) and driven by the rotary power source; a first pivot element (top of pivot arm 19) supported for rotation about a first pivotal axis and connected to the first eccentric element; a first pivot arm (17) to the first pivot element and mounted for pivotal movement about the first pivotal axis; a first sickle drive (19) having a first end driven by the first pivot arm and a second end for connection to a sickle (2); and a flywheel (15).  Weichel fails to explicitly teach a rotary power source.  Nagashima teaches a flywheel (12) and a power source (9) connected to the flywheel and having a common rotation therewith.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rotary power source in the sickle drive of Weichel as taught by Nagashima as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 5, Weichel as modified by Nagashima teaches the flywheel (12) overlaps the rotary power source (9).  
Regarding claim 6, Weichel as modified by Nagashima teaches the flywheel (12) rotates coincidentally with rotary power source (9).  

Regarding claim 7, Weichel as modified by Nagashima teaches the rotary power source rotates about an axis spaced from the first rotational axis (See Figure 6).  

Regarding claim 8, Weichel as modified by Nagashima teaches the flywheel is positioned within an enclosure (See Figure 4).  

Regarding claim 9, Weichel as modified by Nagashima teaches the flywheel has an overall width greater than an overall width of the first eccentric element (See Figure 6).  
Regarding claim 10, Weichel as modified by Nagashima teaches the flywheel (15) overlaps a path defined by the first eccentric element (See Figure 6).  

Regarding claim 11, Weichel as modified by Nagashima teaches a header for an agricultural harvester comprising: the sickle drive of claim 1; and a cutter bar extending along a forward end of the header and connected to the sickle drive.  

Regarding claim 12, Weichel as modified by Nagashima teaches a knife assembly operatively connected to the sickle drive and the cutter bar.  

Regarding claim 13, Weichel as modified by Nagashima teaches an agricultural harvester comprising the header of claim 12.  

Regarding claim 14, Weichel as modified by Nagashima teaches an agricultural harvester comprising the sickle drive of claim 1.  




Regarding claim 19, Weichel teaches a sickle drive for an agricultural harvester comprising: a first eccentric element (offset axis next to 15) for rotation eccentrically about a first rotational axis and driven by the rotary power source; a first pivot arm (17) operably connected to the first eccentric element and mounted for pivotal movement about a first pivotal axis; and a first knife arm (19) having a first end driven by the first pivot arm and a second end for connection to a sickle (2). {00115078 2 }4  Weichel fails to explicitly teach a rotary power source.  Nagashima teaches a flywheel (12) and a power source .


Claims 2-3 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weichel (UK1222774) in view of Nagashima et al. (4,866,921 (“Nagashima”) and in further view of Reissig (4,909,025).

Regarding claims 2 and 16, Weichel as modified by Nagashima fails to teach the drive further comprises: a second eccentric element for rotation eccentrically about a second rotational axis and driven by the rotary power source; a second pivot element supported for rotation about a second pivotal axis and connected to the second eccentric element; a second pivot arm connected to the second pivot element and mounted for pivotal movement about the second pivotal axis; and a second sickle drive having a first end driven by the second pivot arm and a second end for connection to a sickle.  Reissig teaches that the use of a first and second drive unit in the middle of a header unit is old and well known. Therefore, it would have been obvious to use of drive system of Weichel in the dual drive system of Reissig to support driving two sickle cutter bars from the middle of a combine header unit.



Regarding claim 4, Weichel as modified by Nagashima and Reissig teaches the rotary power source is between the first and second sickle drives. {00115078 2 }2  


Allowable Subject Matter
Claims 17-18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bich et al. (8,011,272) teaches a sickle drive with an epicyclical eccentric rotation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        January 27, 2022